Citation Nr: 0820332	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lung cancer, to 
include consideration as due to herbicide exposure.

2.  Entitlement to service connection for diabetes, to 
include consideration as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had honorable active service from April 1967 to 
March 1970.  He also had a subsequent period of service from 
June 1972 to May 1974 which has been determined to have been 
terminated by a discharge which was of a character that 
precludes receipt of disability compensation based on that 
period.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Acting Veterans Law Judge in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is needed prior 
to further disposition of the claims for service connection 
for lung cancer and diabetes.  A letter dated in March 2006 
from the Social Security Administration shows that the 
veteran was awarded disability benefits by that agency.  
However, the decision and associated medical evidence from 
the Social Security Administration have not been requested.  
Relevant records from a Federal department or agency should 
be obtained, if available.  See 38 C.F.R. § 3.159(c)(2) 
(2007).

In addition, during the hearing held in February 2008, the 
veteran testified that he had received treatment for his lung 
cancer from the John L. McClellan VA Medical Center in Little 
Rock.  He further stated that he had been told by medical 
personnel at that facility that a lung biopsy had shown the 
presence of a type of cancer due to Agent Orange.  Although 
some treatment records have been obtained from that facility, 
the biopsy or pathology report is not of record.  Such 
treatment records would be relevant as they could provide a 
basis for linking a current lung disorder to service.  
Therefore, such records should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).     

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

With respect to the issue of service connection for diabetes 
mellitus, the Board notes that the claim for diabetes 
mellitus was denied in the same June 2006 decision which 
denied service connection for lung cancer.  He subsequently 
submitted a VA Form 9 (Appeal to Board of Veterans Appeals) 
which was accepted as a notice of disagreement with respect 
to the issue of service connection for a lung disorder.  A 
statement of the case was issued regarding the lung claim in 
September 2006.  The Board notes, however, that on the Form 9 
dated in June 2006, the veteran checked a box indicating that 
he wanted to appeal all issues.  Therefore, the Board 
concludes that the form may also be accepted as a notice of 
disagreement with respect to the denial of the claim for 
service connection for diabetes mellitus.  Therefore, that 
issue must be remanded for the purpose of having the RO issue 
a statement of the case regarding the diabetes issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  If any of the above 
requested records are shown to be at 
another storage facility, a request 
should be made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

2.  The RO should make appropriate 
efforts to obtain the above referenced VA 
medical treatment records dated from 2005 
which pertain to treatment for lung 
cancer.  Of particular significance, the 
RO should attempt to obtain all biopsy 
and pathology reports pertaining to the 
lungs.  Efforts to obtain such records 
should continue unless it is determined 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for service connection for lung 
cancer.  If any action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board.

4.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the rating decision of 
June 2006 which denied service connection 
for diabetes mellitus.  The RO should 
then allow the veteran 60 days within the 
date of mailing of the statement of the 
case, to perfect his appeal of that issue 
to the Board if he so desires by filing a 
VA Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  

5.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over the diabetes issue if 
he files a timely substantive appeal that 
complies with the provisions of 38 
U.S.C.A. § 7105 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

